IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                          NOS. WR-61,939-01 and WR-61,939-02


           IN RE DAVID DOW AND JEFFREY R. NEWBERRY, Respondents

  ON RESPONDENTS’ MOTION FOR REHEARING ON ORDER ON SHOW CAUSE
               AND CONTEMPT HEARING FOR UNTIMELY
           FILED DOCUMENTS IN APPLICANT PAREDES’S CASE
                    FROM CAUSE NO. 2000-CR-6067B
                IN THE 399th JUDICIAL DISTRICT COURT
                            BEXAR COUNTY

            N EWELL, J., filed a dissenting statement to the denial of Respondents’
Motion for Rehearing.

       This Court entered a show cause order for Respondents David Dow and Jeffrey

Newberry to appear before this Court to explain their untimely pleadings in Ex parte

Paredes, No. WR-61,939-01.         At the hearing, both respondents appeared without

independent counsel; they did not provide sufficient detail explaining the delay between their

conversation with their client and their subsequent work on his case. Based upon the

information provided, this Court held both respondents in contempt. This Court sanctioned

Respondent Dow by suspending his practice before this Court regarding any new clients for

a period of one year based upon a previous warning from this Court that any further
                                                              Dow Dissenting Statement - Page 2

violations of Miscellaneous Rule 11-003 could result in up to a one-year suspension of

practice before this Court. This Court ordered Respondent Newberry to pay a fine in the

amount of $250.00, but probated the fine for one year such that the Court would dismiss the

fine if Respondent Newberry did not violate Rule 11-003 within that period.1

       Through his newly retained counsel, Respondent Dow urges this Court to grant

rehearing to reconsider our decision to hold him in contempt, as well as the sanction

imposed, due to its impact upon his representation of existing clients in federal court. I

would grant rehearing and withdraw this Court’s sanction pending a thorough consideration

of the issues Respondent Dow’s counsel raises in his motion for rehearing. I would also

order an affidavit from Paredes’s original state habeas counsel, Michael Gross, to provide

information regarding his communications with Respondent Dow concerning the post

conviction filings in this case, as well as attorney Gross’s explanation for why his client

affirmatively requested that Gross forgo what Respondent Dow claims was a “compelling”

Wiggins claim. Consequently, I dissent to this Court’s denial of the motion for rehearing.

Filed: February 25, 2015
Publish




      1
          Respondent Newberry does not appear to take issue with this Court’s order.